TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00252-CR


                             Charles Raymond Lee, Jr., Appellant

                                                  v.

                                  The State of Texas, Appellee




            FROM THE 277TH DISTRICT COURT OF WILLIAMSON COUNTY,
         NO. 03-798-K277, THE HONORABLE KEN ANDERSON, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               We grant appellant’s motion for rehearing, withdraw our opinion and judgment

dated June 22, 2022, and reinstate this appeal.

               It is ordered on July 21, 2022.



Before Justices Goodwin, Baker, and Triana

Do Not Publish